Orders of disposition, Family Court, Bronx County (Maijory Fields, J.), entered on or about September 17, 1998, which, upon a fact-finding determination that respondent mother had permanently neglected the subject children, terminated respondent’s parental rights with respect to the children, and granted custody and guardianship of them to the Commissioner of Social Services and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that respondent mother permanently neglected the subject children by failing to plan for their future and maintain contact with them despite the diligent efforts of petitioner agency to strengthen and encourage the parental relationship for more than a year after the children were placed with the agency (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). Respondent failed effectively to deal with her drug problem by completing a drug rehabilitation program (see, Matter of Lauren An*325nette McL., 270 AD2d 102), and rarely visited with the children. Respondent missed visitations during the time after the children were first placed in foster care, and, following the first of two arrests, declined to have the children visit her during her ensuing eight-month incarceration. When she was at liberty between periods of incarceration, she did not visit with the children at all, even though the agency scheduled appointments.
"Under all the relevant circumstances, the agency proved, by a fair preponderance of the evidence, that it was in the best interests of the children that respondent’s parental rights be terminated and the children be freed for adoption (see, Matter of Star Leslie W., supra, at 147-148). Concur — Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.